DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 3,893,625 to Wiggins (Wiggins).

As to claim 1, Wiggins discloses a device for interruption-free coating of can bodies with a coating liquid, comprising at least an inlet container (25) for providing the coating liquid to be applied, at least a pressurized air source (9 or 9’) for supplying pressurized air, which is adapted to transport pressurized air with a transport pressure into the inlet container in order to transport coating liquid out of the inlet container through an inlet pipe (27), at least an application nozzle (22) for applying, particularly spraying, the coating liquid with an application pressure onto the container body, wherein an intermediary container (20) is provided, which is connected on the inlet side to the inlet container by means of the inlet pipe and which is connected on the outlet side to the application nozzle by means of an outlet pipe (21).

As to claim 2, Wiggins discloses the pressurized air source is connected to the intermediary container by means of a pressurized air pipe (13).

As to claim 7, Wiggins discloses the pressurized air source is adapted to maintain a substantially constant transport pressure during an operation as intended of the device, which transport pressure is equal to the application pressure or is higher than the application pressure (see column 2, lines 58-65; see also column 3, lines 49-57).

As to claim 8, Wiggins discloses a control unit (see column 3, lines 33-57; see also column 5, lines 37-65) for controlling the transport pressure and monitoring a nominal filling level of the intermediary container, and particularly for controlling the application pressure.

As to claim 9, Wiggins discloses the inlet container has a first valve (50 or 70) and the pressurized air source has a second valve (60), which valves are switchable between an opened state and a closed state for regulating the fluid quantity exiting the inlet container or the pressurized air source, respectively.

As to claim 10, Wiggins discloses the outlet pipe is connected to the intermediary container at the bottom of the same (see Figure 1).


Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,450,981 to Haig (Haig).

As to claim 1, Haig discloses a device for interruption-free coating of can bodies with a coating liquid, comprising at least an inlet container (11) for providing the coating liquid to be applied, at least a pressurized air source (from 33) for supplying pressurized air, which is adapted to transport pressurized air with a transport pressure into the inlet container in order to transport coating liquid out of the inlet container through an inlet pipe (34), at least an application nozzle (18) for applying, particularly spraying, the coating liquid with an application pressure onto the container body, wherein an intermediary container (12) is provided, which is connected on the inlet side to the inlet container by means of the inlet pipe and which is connected on the outlet side to the application nozzle by means of an outlet pipe (46).

As to claim 3, Haig discloses a pressure regulator (13 or 47) for regulating the application pressure for applying the coating liquid by means of the application nozzle is provided in the outlet pipe.

As to claim 6, Haig discloses the intermediary container is a pressure tank, wherein an aeration valve (44) is provided at the upper side of the intermediary container and an outlet valve (13 or 47) is provided at the bottom side of the intermediary container.

As to claim 7, Haig discloses the pressurized air source is adapted to maintain a substantially constant transport pressure during an operation as intended of the device, which transport pressure is equal to the application pressure or is higher than the application pressure (see column 5 line 43 to column 6, line 3).

As to claim 8, Haig discloses a control unit (14) for controlling the transport pressure and monitoring a nominal filling level of the intermediary container, and particularly for controlling the application pressure.

As to claim 9, Haig discloses the inlet container has a first valve (35) and the pressurized air source has a second valve (32), which valves are switchable between an opened state and a closed state for regulating the fluid quantity exiting the inlet container or the pressurized air source, respectively.

As to claim 10, Haig discloses the outlet pipe is connected to the intermediary container at the bottom of the same (see Figure 3).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the container body" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  When a claim element is first introduced, it should be preceded by the word “a” or “an” where appropriate.  Subsequent recitations of the claim element should be preceded by the word “the” or “said” to indicate reference back to the same claim element.
Claim 1 recites the limitation "the inlet side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outlet side" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

	Claims 2-15 are also rejected as being indefinite for including the indefinite claim language of claim 1 from which they depend.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 4,676,404 to Yamazaki et al.; 5,636,762 to Juhola et al. and 6,695,017 to Liedtke show devices for interruption-free spraying including an inlet container, a pressurized air source, an application nozzle, and an intermediary container.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        03/07/2022